Citation Nr: 9915322	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-04 902	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for atherosclerotic 
peripheral vascular disease. 

2.  Entitlement to an evaluation in excess of 10 percent for 
thrombophlebitis, bilateral femoral vein, prior to January 
12, 1998.  

3.  Entitlement to an evaluation in excess of 10 percent for 
thrombophlebitis of the right lower extremity since January 
12, 1998.  

4.  Entitlement to an evaluation in excess of 10 percent for 
thrombophlebitis of the left lower extremity since January 
12, 1998.  

5.  Entitlement to an effective date prior to June 2, 1997, 
for the award of a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1943 to November 1946.  

2.	On May 24, 1999, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, in St. 
Petersburg, Florida, that the veteran died on April  [redacted], 
1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. 
§ 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).




ORDER

The appeal is dismissed.


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals



 


